DETAILED ACTION
Applicant’s reply and election of Group I, filed 26 May 2022 in response to the requirement for restriction mailed 31 March 2022, has been fully considered. As per Applicant’s election of Group I, claims 1-13 are pending under examination and claim 14 has been withdrawn (see below). 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 26 May 2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 May 2022.


Claim Objections
Claim 13 is objected to because of the following informalities:  “which a haze” appears to be a typographical error (see 112(b) below).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim is indefinite as it is not clear if the properties recited are directed to the overall composite, the base film or the functional layer. Further, the claim recites a “modulus of” which is indefinite as the claim does not specify what the modulus is of (i.e. a tensile modulus, etc.). In addition, the recitation in line 1 of “which a haze” indicates either an incomplete recitation or a typographical error i.e. it is not clear if ‘which a haze’ was intended to be --which has a haze-- (or similar).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (JP 10-244765 A).
	Regarding claims 1-8, Nakajima teaches polyimide thermal recording transfer bodies comprising a two layer laminate of the thermal transfer layer A (instant functional layer) and the head side layer B (instant base film), both comprising polyimide films of the same molecular structure (abstract; solution; [0005]). Nakajima teaches the polyimide is an aromatic polyimide having an elastic modulus at 180°C of 200 kg/2 or more ([0005]-[0006]), teaches film thickness of 1 to 20µm ([0007]), and teaches thickness ratio of A and B from 0.1 to 10 ([0021]). Further, Nakajima teaches the surface roughness of A is 0.1 µm or less and the surface roughness of B is 0.12-1.0 µm (solution; [0005]; [0009]-[0010]).
	Nakajima teaches a two-layer laminate film having the claimed Sz1 and Sz2 (instant “Sc”; instant claims 1-4) and comprising the claimed resins and films. Nakajima does not specifically teach the adhesiveness index as represented by claimed Equation 1 of 3.5 or less (instant claim 1) 3 or less (instant claim 7), or 0.01 to 3 (instant claim 8), and does not specifically teach “Fc” (instant claims 1 and 5) or “Ec” (instant claims 1 and 6) as claimed. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed polyimide resins and films in the claimed orientation made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed orientation.  Therefore, the claimed effects and physical properties, i.e. (adhesiveness index, Fc and Ec) would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed components.
	
	Regarding claims 9-12, Nakajima teaches the laminate as set forth above and further teaches that the surface roughness of layer B is controlled by the addition of from 1 to 40 wt% of fine particles from 0.1 to 5 µm in size ([0022]), and as layer A is smoother than layer B, said layer A has either no added small particles or the small particles may be present in an amount of less than 5 wt% ([0023]). Nakajima teaches the small particles are selected from SiO2, BaSO4, CaCO3, etc. ([0022]).
	Regarding claim 13, Nakajima teaches the laminate as set forth above and further teaches layer A has a glossiness of 70% or more ([0005]). Nakajima does not specifically teach the claimed haze, yellow index, ‘modulus’, or transmittance as claimed (note above 112 rejection thereto). However, the reference(s) teaches all of the claimed polyimide resins and films in the claimed orientation made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount/orientation.  Therefore, the claimed effects and physical properties, i.e. (adhesiveness index, Fc and Ec) would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed components.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/941,709 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar polyimide-based composite films comprising a base film and a functional layer disposed thereon, where the first side and the second side of the instant and copending claims have substantially similar/overlapping properties, and further wherein the base layers of both the instant and copending claims comprise substantially the same filler and amounts/sizes thereof.
A chemical composition and its properties are inseparable.  Therefore, if the copending application claims the identical chemical structure, the properties applicant claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767